In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, dated April 5, 1976, which, upon a finding after a hearing that appellant had committed acts which, if done by an adult, would constitute the crime of criminal possession of stolen property, adjudicated him a juvenile delinquent and placed him on probation for six months. Order reversed, as a matter of discretion in the interest of justice, without costs or disbursements, and petition dismissed. The Family Court Judge indicated that he would dismiss the petition herein if it appeared that the appellant was regularly attending school and was "going to make something of himself’. The Law Guardian told the court that both appellant’s mother and the probation report indicated that appellant was going to school. The court, nevertheless, thereafter adjudicated appellant a juvenile delinquent and placed him on probation for six months. Under all of the circumstances discussed, and in view of the fact that the term of probation *783has expired, the proceeding should be dismissed. Shapiro, J. P., Titone, Suozzi and O’Connor, JJ., concur.